DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendments to the claims, filed 7/7/2020, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 7/7/2020 have been fully considered and they are persuasive.
Allowable Subject Matter
Claims 1-4, 6-7, 10-16, 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The closest prior art of record, Ohtani (US 2009/0309031 A1) teaches a positron CT apparatus (Positron Emission Computed-Tomography), and calibration of energy information in a plurality of detectors for a PET apparatus for detecting photons and calibration of output timing of information on the time when each detector has detected a photon.	With regards to Claim 1 the prior art or any combination of prior art searched fails to teach or make obvious	step 2, calculating, by the computer, a probability density of time intervals between occurrences of single events in the single event data set acquired by each of 
step 3, performing, by the computer, based on the initial parameters set in the step 2 and with an iterative peak searching, a first synchronization correction and a coincidence peak searching on the single event data set acquired by each of the plurality of basic detector modules; and determining, by the computer, a coarse estimated value of a detection starting time difference of each of the plurality of basic detector modules,	wherein, the first synchronization correction comprises adjusting time instants at which the single events occur in each of the plurality of basic detector modules, based on a time interval parameter calculated by each of the plurality of basic detector modules,	wherein the coincidence peak searching 1s performed based on a statistical characteristic of events in the PET imaging,
wherein said events in the PET 1magmg comprise coincidence events and random events,
wherein a statistical characteristic of the coincidence events is a Gaussian distribution, and a statistical characteristic of the random events is a uniform random distribution;

step 6, forming, by the computer, an image based on the coincidence events	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.	With regards to Claim 13 the prior art searched fails to teach or make obvious the limitations	the initial parameter setting module is configured to, calculate a probability density of time intervals between occurrences of single events in a single event data set acquired by each of the plurality of basic detector modules, and set initial parameters .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863